

116 HR 8326 : Child Care is Economic Development Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8326IN THE SENATE OF THE UNITED STATESNovember 18, 2020 Received; read twice and referred to the Committee on Environment and Public WorksAN ACTTo amend the Public Works and Economic Development Act of 1965 to require eligible recipients of certain grants to develop a comprehensive economic development strategy that directly or indirectly increases the accessibility of affordable, quality child care, and for other purposes.1.Short titleThis Act may be cited as the Child Care is Economic Development Act of 2020 or the CED Act.2.Comprehensive economic development strategies(a)In generalSection 302(a)(3)(A) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162(a)(3)(A)) is amended—(1)by striking and before balances resources; and(2)by inserting , and directly or indirectly increases the accessibility of affordable, quality child care after sound management of development.(b)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue guidance on implementing the amendments made by subsection (a) to include the accessibility of affordable, quality child care in a comprehensive economic development strategy developed under section 302 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162).Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.